Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1732
                        Lower Tribunal No. 15-4449
                           ________________


                        Yochanon Klein, et al.,
                                 Appellants,

                                     vs.

          HSBC Bank USA, National Association, etc.,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Jacobs Legal, PLLC, and Bruce Jacobs, for appellants.

      McCalla Raymer Liebert Pierce, LLC, and Charles P. Gufford
(Orlando), for appellee.


Before LOGUE, SCALES and HENDON, JJ.

     PER CURIAM.

     Affirmed.